       Case 8-20-71624-ast            Doc 45      Filed 09/17/20       Entered 09/17/20 09:37:55




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
CENTRAL ISLIP DIVISION
------------------------------------------------------------------X
IN RE:                                                                Chapter 11

CORNELL ST HEMPSTEAD LLC                                              Case No.: 8-20-71624-AST

                                                                      NOTICE OF MOTION

                                   Debtor,
-----------------------------------------------------------------X

         PLEASE TAKE NOTICE: that upon the Affirmation of Seth D. Weinberg, Esq. an

attorney associated with the firm of Hasbani & Light, P.C., attorneys for Cornell St. Hempstead

LLC (“Movant”), the debtor, dated September 10, 2020, a motion will be made before the

Honorable Alan S. Trust on the 7th day of October 2020 at 10:00 AM (the “Hearing Date”), at the

Eastern District Bankruptcy Court located at The United States Bankruptcy Court for The Eastern

District of New York – Alfonse M. D’Amato Federal Courthouse, 290 Federal Plaza, Central Islip,

New York 11722, of that day or as soon thereafter as counsel can be heard for entry of an Order

dismissing the instant bankruptcy pursuant to Bankruptcy Code §§ 105(a) and 1112(b).

         PLEASE TAKE FURTHER NOTICE: that objections, if any, to the relief requested

shall be in writing, shall state with particularity the grounds for the objection, shall be filed with

the Clerk of the Bankruptcy Court and served upon the undersigned counsel seven days prior to

the Hearing Date.

Dated: New York, New York
       September 17, 2020                                    HASBANI & LIGHT, P.C.

                                                     By:     /s/ Seth D. Weinberg
                                                             Seth D. Weinberg, Esq.
                                                             450 Seventh Avenue, Suite 1408
                                                             New York, New York 10123
                                                             Telephone: (212) 643-6677
                                                             Email: sweinberg@hasbanilight.com


                                                        1
      Case 8-20-71624-ast      Doc 45     Filed 09/17/20     Entered 09/17/20 09:37:55




                                                     Counsel for Debtor Cornell St. Hempstead
                                                     LLC


To:    VIA CM/ECF
       U.S. Department of Justice
       Office of the U.S. Trustee
       Christine H. Black - Assistant U.S. Trustee
       560 Federal Plaza, Rm 560
       Central Islip, New York 11722

       LAMONICA HERBST & MANISCALCO LLP
       Salvatore LaMonica, Esq.
       Sub Chapter V Trustee
       3305 Jerusalem Avenue, Ste 201
       Wantagh, New York 11793

       ALDRIDGE PITE, LLP
       Janelle C. Arnold, Esq.
       Counsel for Creditor Specialized Portfolio Servicing, Inc.
       4375 Jutland Drive, Ste 200
       San Diego, California 92117




                                               2
       Case 8-20-71624-ast            Doc 45      Filed 09/17/20       Entered 09/17/20 09:37:55




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
CENTRAL ISLIP DIVISION
------------------------------------------------------------------X
IN RE:                                                                Chapter 11

CORNELL ST HEMPSTEAD LLC,                                             Case No.: 8-20-71624-AST


                                   Debtor,
-----------------------------------------------------------------X

       AFFIRMATION IN SUPPORT OF MOTION FOR AN ORDER TO DISMISS
            PURSUANT TO BANKRUPTCY CODE §§ 105(a) AND 1112(b)

        Seth D. Weinberg, Esq. the undersigned, an attorney duly admitted to practice before this

Court, affirms under penalty of perjury as follows:

        1.       I am an attorney with Hasbani & Light, P.C., attorneys for the debtor Cornell St.

Hempstead LLC (the “Movant” or “Cornell St” or “Debtor”), and as such I am fully familiar with

the facts and circumstances of this case.

        2.       I make this Affirmation in Support of the Debtor’s motion for an Order dismissing

this case pursuant to Bankruptcy Code §§ 105(a) and 1112(b).

                                              BACKGROUND

        3.       On March 13, 2020, Cornell St filed a voluntary petition under Chapter 11,

Subchapter V of the Bankruptcy Code and schedules and supplements. See ECF Dkt. No.: 1.

        4.       On March 16, 2020, Salvatore LaMonica was appointed Sub Chapter V Trustee

(the “Sub V Trustee”). See ECF Dkt. No.: 2.

        5.       On August 12, 2020, Jenelle C. Arnold filed a notice of appearance on behalf of

secured creditor Select Portfolio Servicing, Inc. (“SPS”). See ECF Dkt. No.: 39.

        6.       On August 24, 2020, the undersigned filed a letter expressing Debtor’s intention to

dismiss the underlying bankruptcy matter. See ECF Dkt. No.: 24.


                                                        3
         Case 8-20-71624-ast     Doc 45     Filed 09/17/20     Entered 09/17/20 09:37:55




                                     RELIEF REQUESTED

          7.    By this Motion, the Debtor requests entry of the Order, substantially in the form

annexed hereto as Exhibit A, pursuant to sections 105(a) and 1112(b) of the Bankruptcy Code and

Bankruptcy Rule 1017(a), dismissing the Chapter 11 Case and granting such other and further

relief as requested herein or as the Court otherwise deems necessary or appropriate. Both the U.S.

Trustee and the Sub V Trustee have advised Debtor’s counsel that it does not oppose the relief

requested herein.

                                      BASIS FOR RELIEF

          8.    The instant bankruptcy matter should be dismissed because the parties have

consented to dismissal. An adjudication should be vacated and a petition withdraw when all parties

consent. See In re Rose, 86 B.R. 439, 442 (Bankr. E.D. Pa. 1988) quoting In re Riordan, 95 F.2d

454 (7th Cir. 1938).

          9.    Here, the U.S. Trustee and the Sub V Trustee consented the dismissal of the instant

bankruptcy prior to the submission of this motion. Additionally, counsel for the sole creditor, has

not imposed opposition to this motion.

                                   NO FURTHER REQUEST

          10.   No prior motion for the relief requested herein has been made to this or any other
court.
                                             NOTICE

          11.   Notice of this Motion has been provided to: (a) the Office of the U.S. Trustee; (b)

the Office of the Sub V Trustee and all creditors (including the Petitioning Creditors).




                                                 4
      Case 8-20-71624-ast        Doc 45     Filed 09/17/20     Entered 09/17/20 09:37:55




                                         CONCLUSION

       12.     For the foregoing reasons, the Debtor respectfully requests that the Court enter the

Proposed Order substantially in the form attached to this Motion as Exhibit A and grant any

additional relief the Court deems appropriate.

       WHEREFORE, it is respectfully requested that this Court enter an Order i) valuing the

collateral pursuant to 11 U.S.C. § 506, Bankruptcy Rule 3012, and ii) for any additional relief that

this Court deems appropriate.

Dated: New York, New York
       September 10, 2020                            HASBANI & LIGHT, P.C.

                                                     /s/ Seth D. Weinberg
                                                     Seth D. Weinberg, Esq.
                                                     450 Seventh Avenue, Suite 1408
                                                     New York, New York 10123
                                                     Telephone: (212) 643-6677
                                                     Email: sweinberg@hasbanilight.com
                                                     Counsel for Debtor




                                                 5
